           Case 1:20-cv-04431-VEC Document 19
                                           13 Filed 07/01/20
                                                    06/22/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


WILLIAM RICHARD HAMILTON,                        ) Case No: 1:20-cv-04431-CM
                                                 )
                Plaintiff,                       )
                                                 )              USDC SDNY
         vs.
                                                 )              DOCUMENT
                                                 )              ELECTRONICALLY FILED
EARLY WARNING SERVICES, LLC.;                    )              DOC #:
SANTANDER BANK, N.A.,                            )              DATE FILED: 07/01/2020
                                                 )
                Defendants.

                                                        MEMO ENDORSED
                                                 )



     MOTION FOR LEAVE TO SEAL EXHIBIT 1 TO PLAINTIFF’S COMPLAINT


         Plaintiff William R. Hamilton, through undersigned counsel, hereby moves this Court for

an Order sealing Exhibit 1 in order to protect Plaintiff’s personal information.

         Plaintiff initially filed his Complaint pro se, without knowledge of how to seal documents

or whether documents should be sealed. Plaintiff attached Exhibit 1 to his Complaint to

demonstrate the errors on his credit report made by the Defendants. Plaintiff’s Exhibit 1 is an

unredacted copy of his complete credit file with Early Warning. The credit file contains

Plaintiff’s personal information including his date of birth, social security number, account

numbers and financial information. Plaintiff moves the Court to seal this document in order to

protect Plaintiff’s privacy interests, and avoid the possibility of additional instances of identity

theft.



Dated: June 22, 2020

                                               Respectfully Submitted,

                                               /S/ Daniel Zemel, Esq.
   Case 1:20-cv-04431-VEC Document 19
                                   13 Filed 07/01/20
                                            06/22/20 Page 2 of 2



                                    Daniel Zemel (DZ9899)
                                    Elizabeth Apostola (EA1116)
                                    Zemel Law LLC
                                    1373 Broad St. Suite 203C
                                    Clifton, New Jersey 07013
                                     (P) (862) 227-3106
                                    dz@zemellawllc.com
                                    ea@zemellawllc.com
                                    Attorneys for Plaintiff



Application GRANTED. The Clerk of Court is respectfully directed to
restrict the viewing level for docket entry 2 to the parties only.

SO ORDERED.              Date: 07/01/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
